Order entered January 23, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00548-CV

               IN THE INTEREST OF J.P.M., V.M., AND A.M., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-22610

                                             ORDER
       Before the Court is appellant’s January 18, 2019 motion for an extension of time to file a

brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellant on

January 10, 2019 filed as of the date of this order.

       Appellee’s brief is due within thirty days of the date of this order.

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE